DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


2.	This office Action is in response to an application filed on 0719/2021, in which claims 1 – 21, are pending and presented for examination.


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter. 
 	Previously amended claim 1 recites: 
 	A system, comprising: at least one processor; and at least one non-transitory computer-readable media communicatively coupled to the at least one processor, the at least one non-transitory computer-readable media storing instructions which, when executed, cause the processor to perform operations comprising: receiving a first set of sensor data within a first time frame, the first set of sensor data associated with a first game status, a first game measurement, or a combination thereof, receiving a set of skycam actions comprising one or more movements of a skycam, one or more changes in focal length of the skycam, or both, wherein the set of skycam actions are received within the first time frame; associating the first set of sensor data and the set of skycam actions; receiving a second set of sensor data within a second time frame, the second set of sensor data associated with a second game status, a second game measurement, or both; comparing the second set of sensor data to the first set of sensor data; and in response to determining that the second set of sensor data correlates to the first set of sensor data, generating a sequence of skycam actions based on the set of skycam actions associated with the first set of sensor data.


However, based on Applicant’s remarks and on an updated search, it is granted that the arguments presented against the rejection are persuasive.
  	Lokshin and Curry fail to teach or suggest comparing two set of sensor data and, in response to determining that the two sets of sensor data correlate, generating a sequence of skycam actions based on an associated set of skycam actions, as generally recited by independent claims 1, 11, and 20. 
  	Independent claim 1 recites, inter alia, "associating the first set of sensor data and the set of skycam actions", "comparing the second set of sensor data to the first set of sensor data", and "in response to determining that the second set of sensor data correlates to the first set of sensor data, generating a sequence of skycam actions based on the set of skycam actions associated with the first set of sensor data." Independent claim 11 recites, inter alia, "associating the first set of sensor data and the set of skycam actions", "comparing the second set of sensor data and the first set of sensor data", and "in response to determining that the second set of sensor data correlates to the first set of sensor data, generating a sequence of skycam actions based on the set of skycam actions associated with the first set of sensor data." Independent claim 20 recites, inter alia, "associating the first set of sensor data and the set of skycam actions", "comparing the second set of sensor data and the first set of sensor data", and "in response to determining that the second set of sensor data correlates to the first set of sensor data, generating a sequence of virtual skycam actions based on the sequence of images and the set of skycam actions associated with the first set of sensor data." Lokshin and Curry, alone or in combination, fail to teach or suggest at least these recitations.

The references can be summarized as follows. 
1) Lokshin appears to disclose receiving motion data, determining a motion sequence based on the motion data, and identifying an athletic maneuver based on the motion sequence. (See Lokshin, Fig. 1, Par. 0024, 0026. In addition, Lokshin merely appears to disclose selecting video frames of the athletic maneuver based on characteristics of a video source including brightness, color, frame rate, and signal-to-noise ratio. See Lokshin, Fig. 14, Par. 0089). That is, Lokshin appears to disclose determining athletic maneuvers based on sensor data and selecting video frames based on video source characteristics, and appears to be silent regarding generating a sequence of skycam actions based on an associated set of skycam actions in response to determining two sets of sensor data correlate, as generally recited in independent claims 1, 11, and 20.
(2) Curry teaches determining whether a condition, such as a fumble, occurs after the play starts by monitoring positional data of the ball to see if the ball returns to the ground. (Curry, Par. 0223. After determining the condition is satisfied (e.g., a fumble has occurred) based on the positional data, the system of Curry selects a corresponding camera viewpoint based on the satisfied condition. See also Curry, Par. 0220). That is, Curry only appears to disclose selecting camera viewpoints in response to positional data satisfying specific conditions, and appears to be silent regarding generating a sequence of skycam actions based on an associated set of skycam actions in response to determining two sets of sensor data correlate, as generally recited in independent claims 1.
It is agreed that, since an updated search of the prior art has produced no other reference to overcome Applicant’s arguments, Claims 1, 11, 20 and all other pending claims are therefore patentable over the cited references. 

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERTEAU JOISIL whose telephone number is (571)270-7492.  The examiner can normally be reached on 6:30 am - 7:30 pm (flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571)272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Berteau Joisil/
Examiner, Art Unit 2487
/Dave Czekaj/             Supervisory Patent Examiner, Art Unit 2487